DENY and Opinion Filed July 21, 2022




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00688-CV

                        IN RE AL WILLIAMS, Relator

          Original Proceeding from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-17458

                        MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Smith
                             Opinion by Justice Smith
      In this original proceeding, relator asks us to issue a writ of mandamus

compelling the trial court to rule on outstanding motions and provide findings of

facts and conclusions of law. Relator also asks us to issue a writ of mandamus

compelling the court of appeals to abate his related appeal, supplement the record,

and add CWS Towing as a party.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that he lacks an adequate appellate remedy. In re

Copart, Inc., 619 S.W.3d 710, 713 (Tex. 2021) (per curium) (orig. proceeding)

(citing In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding)). We conclude that relator has failed to comply with most of the
requirements under Texas Rule of Appellate Procedure 52, and, without a record,

we are unable to meaningfully review relator’s claims. Further, to the extent relator

seeks a writ of mandamus against the court of appeals, we lack authority to grant

such relief. See TEX. GOV’T CODE ANN. § 22.221(b). Accordingly, we deny the

petition.



                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE


220688F.P05




                                        –2–